Dunbar, J.
— Commissioners were appointed by the lower court to assess property benefited, to pay for the damages and compensation awarded in the opening of a street. Assessment rolls were prepared and notices were issued designating a time for hearing and requiring parties interested who so desired to appear and defend. The relators, eleven in number, joined together on one common answer or set of objections to the assessments made upon their properties, and engaged one of their number to act as their attorney, and jointly tendered to respondent, as clerk of the superior court of King county, their common answer, and asked that the same be received and filed as the only appearance, answer, and objections *659of relators, and at the same time tendered a filing fee in the sum of $2, which fee the clerk refused to receive, and refused to file said objections, upon the ground that each of the eleven objectors should pay a separate appearance fee of $2. With this demand the relators refused to comply, and thereupon applied to the superior court for a writ of mandamus to. compel the clerk to' receive and file these objections, either without or with the payment of the sum of $2 as a filing fee. A demurrer was sustained to this application and the cause dismissed. Thereupon this appeal was taken.
Two points are urged by the appellant, first, that no. filing fee at all is required as a condition precedent to the filing of these objections; second, that in any case where the objectors do not appear separately, but employ the same attorney and unite in their objections, not more than two dollars should be charged. The first, proppsition was in principle decided adversely to' appellant’s contention in State ex rel. Clark v. Neterer, 33 Wash. 535, 74 Pac. 668; but on the second proposition we are of the opinion that the court erred, and that, where the objectors appear by the same attorney and unite in their objections, separate1 fees should not be exacted. This seems to us to be in harmony with the other statutes relating to costs, and especially with § 1610 of the fee bill found in Bal. Code, p. 393, which provides that the “defendant . . . or other adverse or intervening parties appearing separately from the others, shall pay, when, his or their appearance is entered in the cause, ... a fee of $2.00.” In this ease but one fee is required so far as the plaintiff is concerned, and if the defendants see fit to unite their cause, -presumably for the purpose of economy in the matter of costs, there seems to be no good reason for exacting sep>arate fees. In addition to this, this question was practically decided in favor of appellant’s contention in In re Seattle, a recent decision of this court reported in 40 Wash. 450, 82 Pac. 740, and while that case involved a question of cost *660on appeal, we are unable to distinguish it in principle from the ease at bar.
The judgment is reversed and the canse remanded, with instructions to the lower court to receive and file the objections upon the payment of the sum of $2 as a filing fee.
Mount, C. L, Root, Crow, Rudkin, Fullerton, and Hadley, JJ., concur.